Citation Nr: 0523996	
Decision Date: 08/31/05    Archive Date: 09/09/05

DOCKET NO.  95-41 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an increased evaluation for residuals, 
shell fragment wounds of the left chest involving Muscle 
Group II, currently evaluated as 20 percent disabling; with 
scars of the left anterior chest wall, left lateral chest 
wall, and left axilla, now each separately rated as 10 
percent disabling.

2.  Entitlement to an increased evaluation for residuals, 
shell fragment wounds of the left chest with pneumothorax and 
retained foreign bodies, currently evaluated as 20 percent 
disabling. 


REPRESENTATION

Appellant represented by:	AMVETS




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from August 1966 to March 
1969.

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Seattle, Washington.

The veteran provided testimony before a Hearing Officer at 
the RO in January 1996; a transcript is of record.  

In April 2001, the Board remanded the case on the then 
pending appellate issues.  

In that decision, it was collaterally noted that the Board 
had denied the veteran's claim for service connection for an 
acquired psychiatric disorder in 1974; and that during the 
course of the current appeal, the veteran had also raised the 
issue of entitlement to service connection for PTSD, but that 
was not yet perfected on, and was not part of, the current 
appeal.  

Development was thereafter undertaken by the RO on the 
pending appellate issues.

In a decision in July 2003, the Board denied entitlement to 
service connection for a chronic cervical strain and 
radiculopathy with degenerative joint disease of the cervical 
spine; and service connection for epicondylitis of the left 
elbow.  The Board granted service connection for left 
bicipital tendonitis and shoulder rotator cuff degeneration.  
These actions resolved those appellate issues.  In that 
decision, for reasons delineated therein, the Board remanded 
the remaining pending appellate issues which related to 
ratings.

The RO subsequently effectuated the Board's grant and 
assigned a 10 percent rating for the service connected left 
bicipital tendonitis and shoulder rotator cuff degeneration; 
that issue is not part of the appeal.

The RO also granted separate service connection for those two 
of the three scars previously identified, [the one in the 
left axilla had been separately service connected and rated 
since 1973 at noncompensably disabling), and granted a 10 
percent rating for each.  Since those ratings are now part 
and parcel of the already pending appellate issues, they are 
part of the current appeal.  Accordingly, the appellate 
issues are as shown on the front cover of this decision.

Service connection is also in effect for prostatitis, rated 
as 10 percent disabling; and post-operative residuals, right 
inguinal hernia, for which a noncompensable rating is 
assigned. 


FINDINGS OF FACT

1.  Adequate evidence is of record for an equitable 
disposition of the current appellate issues.

2.  Residuals, shell fragment wounds of the left chest 
involving Muscle Group II, cause mild, intermittent episodes 
of discomfort with no more than slight loss of left shoulder 
strength and motion but no other chronic functional 
limitations.

3.  Residuals, shell fragment wounds of the left chest with 
pneumothorax and retained foreign bodies, cause mild periodic 
respiratory complaints and no more than moderate left chest 
pain; he has no more than mild reversible small airways 
disease of a somewhat emphysematous rather than asthmatic 
nature.  

4.  The veteran's scars on the left chest and axilla areas do 
not cause any cosmetic or appreciable functional impairment, 
are on nonexposed surfaces, do not constitute a significant 
amount of area, are nonadherent and flat, and other than 
slight tenderness on palpation, are without symptoms.



CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 20 
percent for residuals, shell fragment wounds of the left 
chest involving Muscle Group II, are not met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. Part 4, §§ 4.40, 4.45, 4.56, 4.71, 
4.73, 4.97, Code 5302 (2004).

2.  The criteria for an increased rating in excess of 20 
percent for residuals, shell fragment wounds of the left 
chest with pneumothorax and retained foreign bodies, are not 
met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, § 4.97, 
Code 6843 (2004).

3.  The criteria for an increased evaluation in excess of 10 
percent each for scars of the left chest and axilla areas, 
are not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, 
Code 7804 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Preliminary Considerations

Certain revisions have been effectuated with regard to an 
obligation placed on VA for providing assistance in 
development of evidence, and in other areas.  The Board is 
satisfied that adequate development has taken place and there 
is a sound evidentiary basis for resolution of the remaining 
issues at present without detriment to the due process rights 
of the veteran.  In this regard, it is noted that unusual 
efforts have been undertaken to both apprise the veteran of 
his due process and to provide him with every opportunity to 
provide evidence and have all available information about his 
conditions available for review.  After remand by the Board 
and numerous examinations efforts, the Board is unable to 
find anything else that might be of help to his claim.  It 
must be noted that the actions taken by the Board on prior 
occasions with regard to this case, and the subsequent 
actions by the RO, have in great part resolved the original 
pending questions.  To the extent that the RO recently 
addressed the separate ratings for scars, this has also been 
resolved.  Only issues with regard to the substantive merit 
of rating all of the disabilities shown on the front page of 
this decision remain.

Factual background

Prior clinical evaluations are in the file for comparative 
purposes.  The veteran has a history of respiratory 
complaints and periodic chest pain.

At the time of the April 2001 remand, service connection was 
in effect for residuals, shell fragment wounds, left chest, 
involving Muscle Group II, with scarring, currently evaluated 
as 20 percent disabling; and shell fragment wounds of the 
left chest with pneumothorax, and retained foreign bodies 
with scarring, then evaluated in the aggregte as 20 percent 
disabling.  Service connection was also in effect for scar 
residuals from a shrapnel injury to the left axilla.   

Pursuant to the Board's remand, additional VA examinations 
and evaluations were undertaken, reports from which are in 
the file.  The veteran was seen in 2002 for productive sputum 
and drainage down into his throat.  On the visit in August 
2002, he said that this usually occurred in the Fall of each 
year. 

A VA orthopedic examination was undertaken in September 2002, 
report from which is of record.  The claims file was 
available for review prior to the examination.  The veteran's 
inservice history was reported.  He stated that since the 
initial injury and treatment, he had had pain in the left 
shoulder, left chest and left upper extremity.  The pain on 
average was 7 out of 10 and increased to 10/10 if he was 
under stress.  There was some reported weakness in the left 
upper extremity and weakness with breathing.  The veteran 
said that as a result, he used an inhaler for the breathing 
problems in his nose.  He listed medications he had been also 
given, shown on the chart as Albuterol Inhaler, 
Beclomethasone Nasal Spray and Guaifenesin tablets to loosen 
secretions.  He said he had not lost any sensation in the 
left upper extremity or chest areas but he could not lift 
anything greater than 25 pounds.

The veteran also reported having been in two accidents in 
1987 and 2002 at which time he hurt his neck.  The examiner 
noted that another injury in 1994 was identified in the 
records.  He had some associated stiffness and decreased 
motion posteriorly in his neck.  He was not having any pain 
in his left elbow.

With regard to his left chest, the veteran said that he had 
shrapnel injuries to the left chest and pneumothorax in 
service.  Since then he had had recurrent lung infections and 
had taken medication for his lungs (as identified above).  He 
also had had a rib fracture as a result of one of his post 
service accidents.  He described a weakness in the left chest 
and with his breathing.

The examiner noted that chest X-rays in July 2001 had shown 
no active disease.  Metallic fragments were noted in the left 
hemithorax but there were no changes from earlier findings.  
With regard to scarring, the examiner noted that the veteran 
had two scars, one on the left anterior chest wall by the 
skin over the pectoralis tendons and another mid ribs, 
laterally, at the site of the placement of the tube for the 
pneumothorax.  Both were described as tender but without 
muscle weakness or atrophy of the underlying musculature.

The orthopedic examiner opined that the inservice problems 
had not caused the veteran's cervical strain nor aggravated 
it, and noted the veteran's post-service injuries to the 
neck, ribs, back, etc.  He felt, however, that the veteran's 
left bicipital tendinitis and rotator cuff attachment 
tenderness to the greater tuberosity and crepitans of the 
rotator cuff with circumduction motion of the left shoulder, 
were related to the degenerative rotator cuff disease.  
Clinically he had no evidence of degenerative arthritis but 
there was the presence of the metallic fragments, 4 mm. x 6 
mm. in diameter, located lateral to the head of the humerus.  
He felt that it was possible that the shrapnel injury had 
contributed to that problem.  He noted that the veteran had 
clinical findings of mild tenderness at both lateral humeral 
epicondyles.

On neurological examination in October 2002, the veteran's 
history of combat injuries was recorded.  The veteran said 
that he now had some occasional light discomfort in the left 
chest area with pressure or bending over to the left.  He had 
been in motor vehicular accidents in 1987 and early 2002 with 
some left rib area injury.  X-ray of the left shoulder in 
September 2002 had shown a retained shrapnel fragment 
inferior to the greater tuberosity and several returned 
fragments in the left inferior chest area.  X-rays confirmed 
cervical degenerative changes.  Chest X-rays in April 2002 
were said to have confirmed some left apical calcifications 
consistent with a granuloma.  He described occasional neck 
pain which had obviously been exacerbated by the recent 
accident.  There was some slight left hand weakness 
associated therewith.

On examination, there was slight pain with left lateral 
flexion at the neck and turning to the right tended to 
exacerbate this.  He had slight tenderness to the right 
superior lateral neck as well.  There were three shrapnel 
scars of about 1/2" in length, which were well healed.  One 
scar was in the midclavicular line at approximately T-3 level 
with some pain on palpation at that site.  The other two 
scars, one in the lateral deltoid area and the other in the 
posterior inferior chest, were not associated with pain on 
palpation.  

The neurological examiner concluded that the veteran had left 
chest pain on light to moderate activities and lifting, which 
was more probably than not related to the shrapnel injuries 
in service.  The cervical pain or spinal disease on X-ray 
was, however, unrelated to the service injury, and most 
probably due to the motor vehicular accidents since there had 
been no neck injury at that time.  He further had shrapnel 
scars which were located in the left anterior chest with a 
superficial tenderness and slight limitation of function of 
lifting and movement to the left causing minor functional 
incapacitation.  

On pulmonary evaluation by VA in October 2002, he was noted 
to be using medications as follows: Trazodone; Proventil 
inhaler; Beconase nasal inhaler; Ibuprofen; Felodipine; 
Pseudoephedrine; Guaifenesin; Acetaminophen; Triamterene 75 
with Hydrochlorothiazide 50.

The veteran reported having had a pneumothorax in service.  
Since then, he had had residual pain in the left side of the 
chest that he rated on a scale of 4-5 out of 10 on a constant 
basis, and 8-9 out of 10 when it became acute.  Acuteness was 
usually precipitated by activity.  He would get some dyspnea 
with exertion, such as when he would run.  Heavy type of work 
would also cause him to have some dyspnea.  He had some left 
hemithorax pain which limited some activity.  He said his 
breathing capacity was less than in the past and he felt more 
limited thereby.  

On examination, lung fields were clear and his left chest 
wound was completely healed without pain on compression.  No 
pleuritic sounds were audible.  Chest X-ray showed embedded 
shrapnel fragments in the left hemithorax.  There was no 
peripheral edema or clubbing.  Comprehensive pulmonary 
function tests were undertaken, report from which is in the 
file.  An addendum was later also filed in association 
therewith.  The veteran exhibited a significant improvement 
in the mid to small airways following bronchodilators 
suggesting the diagnosis of asthma.  There was no apparent 
sign of emphysema.  There were four very small pieces of 
shrapnel in the left lung parenchyma, two each anteriorly and 
posteriorly; and a fifth fragment of shrapnel over the left 
humerus head.  The clinical findings were not entirely 
consistent and the respiratory dysfunction was not entirely 
explained by the shrapnel.

In the decision in 2003, the Board granted service connection 
for left bicipital tendonitis and shoulder rotator cuff 
degeneration.  As noted in that decision, the impact of this 
disability on the veteran's overall situation and 
specifically, as it might or might not impact his already 
service-connected other disabilities, had not then been 
addressed by the RO.  

The Board also noted in that 2003 decision that "because of 
the specifics of the criteria for the ratings assigned for 
the other disabilities, the entire spectrum of pertinent 
service-connected disabilities must be addressed in their 
totality".  The Board acknowledged that the 2002 VA 
examination was quite thorough, and it might be entirely 
conceivable that an equitable rating of some of the veteran's 
service-connected disabilities might be rendered as a result 
thereof, using those clinical findings.  For instance, it is 
entirely conceivable that pulmonary functions could be 
equitably assessed.  However, there were collateral and 
pivotal areas of these ratings which could not be 
accomplished without further development, such as the 
criteria which relate to the impact of the left upper 
extremity on movement and overall functionality.  
Accordingly, the case had to be remanded for that action.

On VA examination in May 2004, the veteran said that about 15 
years before, he had developed shooting pains in the left 
shoulder, upper arm and into the hand.  He is right handed.  
He continued to experience intermittent episodes of 
discomfort primarily located in the left shoulder with some 
shooting type pains into the left hand.  He was able to do 
some activities such as golf and boat rowing, but he also 
worked with disabled folks, and sometimes would have to lift 
someone or a motorized wheelchair and would have problems 
with that.  On some days he would feel weakness in the arm; 
on other days, he did not have this problem.  He did not note 
any appreciable loss of motion of he left shoulder or other 
joints on the left.

X-rays of the left shoulder had shown a shrapnel fragment 
inferior to the greater tuberosity within the soft tissues.  
Other shrapnel fragments were seen overlying the left 
inferior left chest.  There were no significant degenerative 
changes found.  The veteran reported tender scarring on 
palpation in the area, as a result of shrapnel entrances, but 
his daily activities had not been significantly impacted by 
the functional impairment.  He said he did notice some loss 
of strength in the left shoulder of an intermittent nature.  
He used nonsteroidal anti-inflammatory medications on 
occasion.  The examiner noted that he had been found to have 
(unrelated) moderate cervical disc narrowing and 
osteophytosis at C-5/C-6 and C-6/C-7 on recent X-rays.

On examination, his grip on the left was slightly diminished.  
Left shoulder range of motion was 180 degrees on anterior 
flexion and abduction, internal and external rotation was to 
90 degrees.  He had some discomfort in the left shoulder from 
160-190 degrees, in both abduction and anterior flexion 
planes, as well as with external and internal rotation.  
Other motions and sensations were intact.

Examination of the chest showed scars consistent with 
shrapnel injury and tube replacement.  They were nonadherent 
and slightly tender on palpation, apparently from movement of 
the shrapnel itself.  The scars were all in normally 
nonobservable areas and occupied far less than 1% of the 
total body surface area.  Lungs were clear to auscultation 
bilaterally.  The examiner concluded that he had left 
shoulder strain with minimal to mild functional impairment; 
scarring of the left anterior and lateral chest well 
secondary to shrapnel fragment wounds; and status post 
pneumothorax with a minimal amount of tenderness without 
functional impairment.

On pulmonary evaluation in December 2004, it was noted that a 
prior pulmonary study had shown reversible small airway 
disease with normal lung volumes.  X-rays had shown the new 
rib fracture and older fractures involving other ribs.  There 
was no evidence from the pneumothorax but shrapnel from the 
injury involving the left hemithorax was shown.  

Further studies including spirometry showed a significant 
improvement in the small to mid airways suggesting the 
diagnosis of asthma.  Comparing the 2000 figures with current 
ones, there seemed to be no significant differences, and they 
all seemed to show significant improvement following 
bronchodilator compatible with asthma.  This was felt to be 
unlikely related to the left hemithorax injury.

The veteran reported that he was currently employed as a 
caregiver in his son's business, working with autistic 
children.  He complained of occasional chest pain which he 
said was 3/10, with a maximum exacerbation to about 10/10.  
He had some chest pain about 6 times a year with the 10/10 
episodes about once a year.  The pain would have some impact 
on his breathing.  Duration of activity could last about 10 
minutes, but averaged 1-3 minutes with some dyspnea and 
occasional cough but no hemoptysis.  He had some wheezing 
during the winter and used Proventil about twice daily.  He 
would swab out his nasal cavities and occasionally had a 
green exudate.  If he located on his left side so that the 
left hemithorax was on contact with a solid surface, he would 
have chest discomfort.  He walked and used a treadmill with 
good response.  He indicated that he had been exposed to his 
grandfather who had tuberculosis as a child and had been a 
PPD (positive converter) since then.  

On examination, his right nare was about 60% patent, and the 
left nare was 80% patent.  Lungs were clear even with forced 
expiration.  Both diaphragms moved an average of 3-4 cm on 
deep inspiration and expiration.  There was no clubbing or 
peripheral edema, and palmar creases were pink.

Pulmonary function testing was accomplished and compared to 
prior studies.  It was felt that he had moderate air trapping 
without restrictive disease.  There was a mild decrease in 
diffusion capacity.  He had 20% improvement in the mid to 
small airways but did not reach significance.  The 55 cc. 
loss of FEV1 was approximately the predicted annual decline 
for normal non-smoking individuals.  The most abnormal study 
was the decrease in DCLO (uncorrected).  The 43% air trapping 
was the second most severe abnormality (predicted being 33%).  
However, the examiner noted that the study did not support 
the diagnosis of asthma although the study in October 2002 
had done so.  It was further noted that the DLOC was equally 
depressed in both studies.  The examiner noted that asthma 
usually demonstrated increased volume for DLCO suggesting an 
emphysematous component in the veteran.
Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2004).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2004).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2004).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.

The regulations for evaluation of skin disabilities were 
revised, effective on August 30, 2002. 67 Fed. Reg. 49590 
(July 31, 2002).  

Under the revised regulations, scars other than of the head, 
face, or neck, are rated under Diagnostic Codes 7801 to 7805 
as follows:

Diagnostic Code 7801 pertaining to scars, other than head, 
face, or neck, that are deep or that cause limited motion: 
Area or areas exceeding 144 square inches (929 sq. cm.) 
warrant a 40 percent rating; area or areas exceeding 72 
square inches (465 sq. cm.) warrant a 30 percent rating; area 
or areas exceeding 12 square inches (77 sq. cm.) warrant a 20 
percent rating; and area or areas exceeding 6 square inches 
(39 sq. cm.) warrant a 10 percent rating.

Diagnostic Code 7802 pertaining to scars, other than head, 
face, or neck, that are superficial and that do not cause 
limited motion: Area or areas of 144 square inches (929 sq. 
cm.) or greater warrant a 10 percent rating.

Diagnostic Code 7803, scars, superficial, unstable, warrant a 
10 percent rating.

Diagnostic Code 7804, scars, superficial, painful on 
examination warrant a 10 percent rating.

Diagnostic Code 7805, scars, other, will be rated based on 
limitation of function of affected part.

The notes pertaining to these regulations (re-numbered) are 
shown below:

(1) Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.

(2) A deep scar is one associated with underlying soft tissue 
damage.

(3) A superficial scar is one not associated with underlying 
soft tissue damage.

(4) An unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.

(5) A 10-percent evaluation will be assigned for a scar on 
the tip of a finger or toe even though amputation of the part 
would not warrant a compensable evaluation. (See § 4.68 of 
this part on the amputation rule.)

The United States Court of Appeals for Veterans Claims (the 
Court or CAVC) has held that a claimant may not be 
compensated twice for the same symptomatology as "such a 
result would overcompensate the claimant for the actual 
impairment of his earning capacity."  Brady v. Brown, 4 Vet. 
App. 203, 206 (1993).  This would result in pyramiding, 
contrary to the provisions of 38 C.F.R. § 4.14.  

The Court has acknowledged, however, that when a veteran has 
separate and distinct manifestations attributable to the same 
injury, he/she should be compensated under different 
diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); 
Fanning v. Brown, 4 Vet. App. 225 (1993).

Prior to August 30, 2002, a separate additional rating of 10 
percent may be assigned for a scar that is poorly nourished 
with repeated ulceration, a scar that is tender and painful 
on objective demonstration, or a scar that is otherwise 
causative of limitation of function. 38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804, 7805 (2002); Esteban v. Brown, 6 
Vet. App. 259 (1994).

Effective August 30, 2002, a 10 percent evaluation may be 
assigned for unstable, superficial scars. Note (1): An 
unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar. Note (2): A 
superficial scar is one not associated with underlying soft 
tissue damage. 38 C.F.R. § 4.118; Diagnostic Code 7803.

The criteria for rating injuries to the pleural cavity under 
38 C.F.R. § 4.97 were revised, effective October 7, 1996. 38 
C.F.R. § 4.97, and Diagnostic Code 6818 was eliminated and 
was replaced by 38 C.F.R. § 4.97, Diagnostic Code 6843, which 
now provides ratings for traumatic chest wall defects as 
restrictive lung disease.  [The RO initially made the 
assignment under 6818 and most recently, had adjusted that to 
Code 6843].

According to the former criteria, moderate residuals of 
pleural cavity injuries (including gunshot wounds) with a 
bullet or missile retained in a lung with some pain or 
discomfort on exertion, or with scattered rales or some 
limitation of excursion of the diaphragm or of lower chest 
expansion, may be assigned a 20 percent evaluation.  38 
C.F.R. § 4.97, Diagnostic Code 6818 (1996).

A 40 percent evaluation requires moderately severe residuals 
with pain in the chest and dyspnea on moderate exertion 
confirmed by an exercise tolerance test, adhesions of the 
diaphragm with restricted excursions, moderate myocardial 
deficiency, and one or more of the following: thickened 
pleura, restricted expansion of the lower chest, compensating 
contra lateral emphysema, deformity of the chest, scoliosis, 
and hemoptysis at intervals.  Id.

A 60 percent evaluation may be assigned for severe residuals 
of pleural cavity injuries with tachycardia, dyspnea or 
cyanosis on slight exertion, adhesions of the diaphragm or 
pericardium with marked restriction of excursion, or a poor 
response to exercise. Id.  A 100 percent evaluation requires 
that the residuals be totally incapacitating.  Id. 

Note 2 following Diagnostic Code 6818 states: Disability 
persists in penetrating chest wounds, with or without 
retained missiles, in proportion to interference with 
respiration and circulation, which may become apparent after 
slight exertion or only under extra stress.  Records of 
examination, both before and after exertion, controlled with 
fluoroscopic and proper blood pressure determination, are 
essential for proper evaluation of disability.  Exercise 
tolerance tests should have regard both to dyspnea on 
exertion and to continued acceleration of pulse rate beyond 
physiological limits.

Note 1 following Diagnostic Code 6818 states that disabling 
injuries of the shoulder girdle muscles (Groups I to IV) will 
be separately rated for combination.

Under the revised criteria, bullet wounds of the pleural 
cavity are rated as a traumatic chest wall defect under 
Diagnostic Code 6843, in accordance with a General Rating 
Formula for Restrictive Lung Disease.

A 10 percent evaluation may be assigned where there is Forced 
Expiratory Volume per one second (FEV-1) of 71-to 80 percent 
predicted, or; FEV-1/Forced Vital Capacity (FVC) of 71 to 80 
percent, or; Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) of 66- to 
80-percent predicted. 38 C.F.R. § 4.97, Diagnostic Code 6843.

A 30 percent evaluation requires FEV-1 of 56-to 70 percent 
predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 
of 56- to 65-percent predicted.  

A 60 percent evaluation requires FEV-1 of 40-to 55-percent 
predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) 
of 40- to 55-percent predicted, or; maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardio respiratory 
limit).  

A 100 percent evaluation requires FEV-1 less than 40 percent 
of predicted value, or; the ratio of FEV-1/FVC less than 40 
percent, or; DLCO (SB) less than 40-percent predicted, or; 
maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), or; cor 
pulmonale (right heart failure), or; right ventricular 
hypertrophy, or; pulmonary hypertension (shown by Echo or 
cardiac catheterization), or; episode(s) of acute respiratory 
failure, or; requires outpatient oxygen therapy.  Id.

Note 3 following the General Rating Formula for Restrictive 
Lung Disease states that: Gunshot wounds of the pleural 
cavity with bullet or missile retained in lung, pain or 
discomfort on exertion, or with scattered rales or some 
limitation of excursion of diaphragm or of lower chest 
expansion shall be rated at least 20- percent disabling.  
Disabling injuries of shoulder girdle muscles (Groups I to 
IV) shall be separately rated and combined with ratings for 
respiratory involvement.  Involvement of Muscle Group XXI 
(Diagnostic Code 5321), however, will not be separately 
rated.

Diagnostic Code 5303, for muscle injury to Muscle Group (or 
MG) III, prior to July 3, 1997, indicated that a moderate 
disability of the muscles consists of a through and through 
or deep penetrating wound of relatively short track by a 
single bullet or small shell or shrapnel fragment.  Specifics 
are provided in 38 C.F.R. § 4.56(b), as in effect prior to 
July 3, 1997.  And prior to July 3, 1997, where there was a 
history of a compound, comminuted fracture and definite 
muscle or tendon damage from the missile, a severe grade of 
injury was to be presumed under 38 C.F.R. § 4.72.

The Rating Schedule for Rating Disabilities for muscle 
injuries was revised, effective July 3, 1997.  See 62 Fed. 
Reg. 30235 (June 3, 1997).

Under the new rating schedule, an open comminuted fracture 
with muscle or tendon damage will be rated as a severe injury 
of the muscle group involved, unless for locations such as 
the wrist or over the tibia, evidence establishes that the 
muscle damage is minimal.  Objective findings of a moderate 
disability include (1) some loss of deep fascia or muscle 
substance, or some impairment of muscle tonus; and (2) loss 
of power or lowered threshold of fatigue when compared to the 
sound side.

Moreover, objective findings of a moderately severe 
disability include the following: entrance and (if present) 
exit scars which indicated the track of a missile through one 
or more muscle groups; indications on palpation of loss of 
deep fascia, muscle substance, or normal firm resistance of 
muscles in comparison to the sound side; and tests of 
strength and endurance in comparison to the sound side 
demonstrate positive evidence of impairment.  38 C.F.R. § 
4.56, effective July 3, 1997.

Effective July 3, 1997, severe disability consists of through 
and through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.

Furthermore, objective findings of a severe disability 
include the following: ragged, depressed, and adherent scars 
that indicate wide damage to the muscle groups in the missile 
track; palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in the wound area; muscles 
swell and harden abnormally in contraction; and tests of 
strength, endurance, or coordinated movements in comparison 
to the corresponding muscles of the uninjured side indicate 
severe impairment of function. 38 C.F.R. § 4.56, effective 
July 3, 1997.

If present, the following are also signs of severe muscle 
disability: (1) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; (2) adhesion of a scar to one of the 
long bones, scapula, pelvic bones, sacrum, or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where the bone is normally protected by 
muscle; (3) diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; (4) visible or 
measurable atrophy; (5) adaptive contraction of an opposing 
group of muscles; (6) atrophy of muscle groups not in the 
tract of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle; and (7) induration 
or atrophy of an entire muscle following simple piercing by a 
projectile.  38 C.F.R. § 4.56, effective July 3, 1997.

Impairment of the humerus, with recurrent dislocation of the 
major or minor shoulder at the scapulohumeral joint, is 
assigned a 20 percent evaluation with infrequent episodes of 
dislocation and guarding of movement only at shoulder level.  
A 30 percent evaluation is assigned with frequent episodes 
and guarding of all arm movements, if the major arm is 
affected.  38 C.F.R. Part 4, Diagnostic Code 5202 (2001).  
This Diagnostic Code further provides a 50 percent evaluation 
for fibrous union of the major humerus, a 60 percent 
evaluation for nonunion (false flail joint) of the major 
humerus, and an 80 percent evaluation for loss of the head of 
the major humerus (flail shoulder).

The limitation of motion of either arm to shoulder level is 
rated 20 percent.  In addition, limitation of motion of the 
major and minor extremity midway between the side and 
shoulder level is rated 30 and 20 percent, respectively, and 
limitation of motion of the major and minor extremity to 25 
degrees from the side is rated 40 and 30 percent, 
respectively.  38 C.F.R. Part 4, § 4.71a, Diagnostic Code 
5201.

The normal range of motion of the shoulder is from 0 degrees 
of flexion (forward elevation) to 180 degrees of flexion, 
from 0 degrees of abduction to 180 degrees of abduction, from 
0 degrees of external rotation to 90 degrees of external 
rotation, and from 0 degrees of internal rotation to 90 
degrees of internal rotation.  38 C.F.R. § 4.71, Plate I.

Impairment of the clavicle or scapula with malunion is 
assigned a 10 percent disability rating.  Impairment of the 
clavicle or scapula with nonunion and without loose movement 
is assigned a 10 percent disability rating.  Impairment of 
the clavicle or scapula with nonunion and with loose movement 
is assigned a 20 percent disability rating.  38 C.F.R. § 
4.71a, Diagnostic Code 5203 (2004).

38 C.F.R. § 4.40 notes that disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
of parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.

Functional loss may be due to the absence of part or all of 
the necessary bones, joints, and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40.

38 C.F.R. § 4.45 provides that factors of disability 
involving a joint reside in reductions of its normal 
excursion of movements in different planes of motion and 
therefore, inquiry will be directed to such considerations as 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; and incoordination (impaired ability to 
execute skilled movements smoothly).  

The Court has held that when a Diagnostic Code provides for 
compensation based upon limitation of motion, the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 must also be considered, and 
that examinations upon which the rating decisions are based 
must adequately portray the extent of functional loss due to 
pain "on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion. 38 C.F.R. § 4.40 (2004).

And in this regard, consideration must be given to the teres 
major as included in MG II, which is comprised of extrinsic 
muscles of shoulder girdle, specifically, pectoralis major II 
(costosternal); latissimus dorsi and teres major; pectoralis 
minor; and rhomboid muscles.  The teres major, although 
technically an intrinsic muscle, is included with latissimus 
dorsi.  38 C.F.R. § 4.73, Code 5302.

The deltoid is included in MG III, the intrinsic muscles of 
shoulder girdle, which also includes the pectoralis major I 
(clavicular) muscle.  38 C.F.R. § 4.73, Code 5303.  MG IV 
also consists of intrinsic muscles of shoulder girdle, 
namely, the supraspinatus, infraspinatus, teres minor, 
subscapularis, and coracobrachialis muscles. 38 C.F.R. § 
4.73, Code 5304.  The biceps is one of the flexor muscles of 
elbow, while the triceps is an extensor muscle of the elbow, 
included in MG V and MG VI, respectively.  38 C.F.R. § 4.73, 
Codes 5305, 5306.

The teres major is involved in depression of arm from 
vertical overhead to hanging at side.  Diagnostic Code 5302. 
MG II and MG III together provide forward and backward swing 
of arm. Diagnostic Codes 5302, 5303.  MG III also provides 
elevation and abduction of the arm to the level of shoulder. 
Diagnostic Code 5303.  Stabilization of the shoulder against 
injury in strong movements, holding head of humerus in 
socket, abduction, outward rotation, and inward rotation of 
arm are provided by MG IV. Diagnostic Code 5304.  MG V and MG 
VI are stabilizers of shoulder joint, and provide supination, 
flexion, and extension of the elbow. Diagnostic Codes 5305, 
5306.  

Analysis

The current appeal, as it now stands, is the result of a long 
and somewhat convoluted adjudication which included a remand 
and grant by the Board, and effectuation of new ratings by 
the RO.  Thus, to a great extent, the issues originally 
pending have been fully addressed.  Specifically, the Board 
resolved two other service connection questions in the prior 
denial while it granted service connection  for left 
bicipital tendonitis and shoulder rotator cuff degeneration 
for which the RO assigned a 10 percent rating; that is not 
part of the appeal.  The RO also granted separate service 
connection for an additional two scars, and assigned 10 
percent ratings for those and the already service connected 
left axilla scar.  Thus, the only issues remaining on appeal 
at this time are with regard to rating the actual residuals 
of the Muscle Group II damage and the pneumothorax, and 
considering the appropriateness of the ratings assigned for 
the scars.

In assessing the current disability picture, numerous VA 
evaluations have been undertaken by neurologists, 
pulmonologists and orthopedists.  The Board finds that 
adequate evidence is now of record for a resolution of the 
pending issues without prejudice to the veteran or any of his 
rights.

As for the scars in the left chest and left axilla, none are 
functionally incapacitating, do not cover an extensive area, 
and except for palpable tenderness on occasion, do not cause 
any other symptoms for which compensation might be awarded.  
The 20 percent now assigned for each is an adequate 
reflection of the degree of disability now rendered thereby.

With regard to Muscle Group II impairment due to the shrapnel 
wound, the primarily problems appear to center around the 
retained fragments rather than actual muscle damage, per se.  
In any event, the RO has assigned a 20 percent rating which 
is structured to compensate for the intermittent, no more 
than mild episodes of discomfort in the left shoulder.  (This 
is in addition to the separately rated residuals of the 
rotator cuff and left bicipital tendinitis.

As for actual respiratory or pulmonary residuals, the veteran 
has excellent lung function and only seasonal mild nasal 
complaints.  He has been found on repeated pulmonary function 
testing to have a mild reversible airways disease with 
emphysematous rather than asthmatic components.  The 20 
percent presently assigned is an adequate reflection of the 
actual degree of no more than mild to moderate impairment.

In rating these disabilities, a doubt is not raised which 
need be resolved in the veteran's favor.  And as identified 
above, any such doubt has already been, in pertinent part, 
resolved in the grants already effectuated during the course 
of this appeal.

Special Considerations

And there is not demonstrated such extraordinary factors such 
as loss of work or hospitalizations other than as 
contemplated under the schedule, as a result of the 
aforementioned disabilities, as to warrant application of 
extraschedular criteria under 38 C.F.R. § 3.321.


ORDER

Entitlement to an increased evaluation for residuals, shell 
fragment wounds of the left chest involving Muscle Group II, 
currently evaluated as 20 percent disabling; with scars of 
the left anterior chest wall, left lateral chest wall, and 
left axilla, now each separately rated as 10 percent 
disabling, is denied.




Entitlement to an increased evaluation for residuals, shell 
fragment wounds of the left chest with pneumothorax and 
retained foreign bodies, currently evaluated as 20 percent 
disabling, is denied. 



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


